Citation Nr: 1530910	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel












INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1973 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2015, the issue was remanded for further development.  Regrettably additional development is still required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2015 remand, the Board noted that records from the Social Security Administration may be available and instructed the RO to obtain such records in the body of the remand.  Unfortunately, such instructions were not included in the remand directives and the record does not demonstrate that the RO contacted the Social Security Administration (SSA) in order to obtain records.  On remand, the RO must contact the SSA in order to determine whether additional records are available and, if so, such records must be obtained and associated with the claims file.

Additionally, pursuant to the April 2015 Board remand, in June 2015, the Veteran was afforded a VA examination of the knees.  Following a review of the Veteran's treatment records and examination of the Veteran, the examiner found that it was less likely than not that a knee disability was related to the Veteran's service.  The examiner made this determination based on the fact that service treatment records did not demonstrate a knee injury and that there were no records to support a nexus between the Veteran's reported knee condition until his first documented complaint of knee pain.  

The Board finds that the June 2015 VA examination is inadequate.  The claims file includes multiple instances in treatment records and correspondences in which the Veteran reports a longstanding history of knee pain.  The examiner improperly dismissed the Veteran's lay statements and a new VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any decision and underlying medical evidence regarding any award of or application for disability benefits on behalf of the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right and/or left knee disability that is related to his active military service.  

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the Veteran's lay statements pertaining to the onset and continuous symptoms of knee pain.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




